

Notice of Grant of Stock Options
and Option Agreement
Advanced Energy Industries, Inc.
ID: 84-0846841
1625 Sharp Point Drive
Fort Collins, CO 80525 
(970) 221-4670 



FIRST_NAME LAST_NAME
ADDRESS
 
Grant Number:
Plan:
ID: 
 





You have been granted an option to purchase Common Stock of Advanced Energy
Industries, Inc. (the Company), subject to the terms and conditions in the 2008
Omnibus Incentive Plan and the 2008 Omnibus Incentive Plan Stock Option
Agreement, as follows:


Date of Grant:
 
 
 
Exercise Price Per Share:
 
 
 
Total Number of Shares Granted:
 
 
 
Total Option Price:
 
 
 
Type of Option:
 
 
 
Expiration Date of Option:
 



Shares in each period will become fully vested on the date shown.


 
Shares
Vest Date





These options are granted under and governed by the terms and conditions of the
Company's Stock Option Plan, as amended, and the Option Agreement, all of which
are attached and made a part of this document. 
 
Advanced Energy Industries, Inc.



